        Case 5:17-cv-00543-LCB Document 35 Filed 10/02/18 Page 1 of 2                      FILED
                                                                                  2018 Oct-02 PM 02:10
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

DWIGHT PERNELL FOSTER,                     }
                                           }
      Plaintiff,                           }
                                           }
v.                                         }   Case No.: 5:17-cv-00543-MHH
                                           }
KOHL’S DEPARTMENT STORE,                   }
                                           }
      Defendant.                           }


                   QUALIFIED HIPAA PROTECTIVE ORDER

      The parties are hereby GRANTED the right, upon compliance with the

applicable discovery provisions of the Federal Rules of Civil Procedure and the

orders of this court, to obtain from any health care provider, health plan, or other

entity covered by the Health Insurance Portability and Accountability Act of 1996,

Pub. L. No. 104-191, 110 Stat. 1936 (1996) ("HIPAA"), any and all information

relating to the past, present, or future medical condition of any individual who is a

party to this action (or the decedent or ward of a party who sues in a representative

capacity), as well as any and all information relating to the provision of health care

to such individual and payment for the provision of such health care.

      This order authorizes any third-party who is provided with a subpoena

requesting the production of documents or commanding attendance at deposition

or trial to disclose the Protected Health Information in response to such request or
        Case 5:17-cv-00543-LCB Document 35 Filed 10/02/18 Page 2 of 2



subpoena. This order is intended to authorize such disclosures under the privacy

regulations issued pursuant to HIPAA. 45 C.F.R. § 164.512(e)(1)(i). The parties

are EXPRESSLY PROHIBITED from using or disclosing the protected health

information obtained pursuant to this order for any purpose other than this action.

Further, the parties are ORDERED to either return to the covered entity from

whom or which such protected health information was obtained, or to destroy the

protected health information (including all copies made), immediately upon

conclusion of this action. See 45 C.F.R. §§ 163.502(b); 164.512(e)(1)(v).

      DONE and ORDERED this October 2, 2018.


                                   _________________________________
                                   MADELINE HUGHES HAIKALA
                                   UNITED STATES DISTRICT JUDGE




                                        2
